Citation Nr: 1117935	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  05-08 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for prostate disability. 

2.  Entitlement to service connection for anemia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had 20 years of active duty service ending with his retirement in July 2001.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These issues were remanded in November 2009, and there has been substantial compliance with the remand directives.  

Further, the issue of entitlement to service connection for allergy disability was also remanded by the Board in November 2009.  However, a subsequent rating decision in October 2010 granted service connection for allergic rhinitis.  Thus, as this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status. 


FINDINGS OF FACT

1.  Benign prostatic hypertrophy with lower urinary tract symptoms is causally related to the Veteran's active duty service.

2.  The Veteran does not currently have anemia for purposes of service connection.


CONCLUSIONS OF LAW

1.  Benign prostatic hypertrophy with lower urinary tract symptoms was incurred in the Veteran's active duty service.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2010).

2.  Anemia was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

With respect to the issue of service connection for prostate disability, there is no need to undertake any review of compliance with the VCAA and implementing regulations since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  By letter dated in January 2010, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.

Duty to Notify

With respect to the issue of service connection for anemia, the record shows that in August 2002, January 2006 and January 2010 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in August 2002, which was prior to the October 2002 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  The Board recognizes that subsequent VCAA notices were provided after the initial decision.  However, the deficiency in the timing of these notices was remedied by readjudication of the issue on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the January 2010 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, private treatment records and a VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in September 2002 and February 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports obtained contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 

Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as primary anemia, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Prostate Disability

The Veteran is seeking service connection for a prostate disability.  Service treatment records do indicate that the Veteran had bacterial prostatitis in 1977 due to e-coli that had resolved.  These records also documented urinary problems on numerous occasions.  Importantly, a June 2001 retirement service examination made a notation concerning the prostate, but the genitourinary system was clinically evaluated as normal.  A urology consult was recommended.  In his contemporaneous medical history, the Veteran indicated that he had a history of urinary problems.  A July 2001 record showed an assessment of prostatic urethritis.  

The Veteran was afforded VA examinations in September 2002.  The general examination report showed that the Veteran indicated that prostatic urethritis was discovered on cytoscopy in 2000.  After examining the Veteran, the examiner diagnosed prostatic ureteritis and prostatitis with hemospermia and referred to the genitourinary examination.  However this examiner indicated that prostatitis was not service connected because it could occur in an otherwise healthy population.  

The only post service treatment records in the claims file are January 2007 to March 2008 private records from Northwoods Urology Associates, which showed that the Veteran was being treated for an enlarged prostate.  The impression was benign prostatic hypertrophy (BPH).  

The Veteran, referred to by his representative and in certain documents as a physician, has consistently attributed his prostate disability to service.  He has unequivocally stated that his current prostate disability is not related to a pre-service 1977 prostate bacterial infection, which he asserted completely resolved prior to his entrance in service.  Moreover, it also appears that he is suggesting that his current prostate disability is not considered to be prostatitis.  

As noted in the Board's prior remand, the RO had found that the Veteran's prostate disability preexisted service.  However, although service treatment records documented a previous prostate infection in 1977, the September 1980 service examination prior to entrance showed that the Veteran's genitourinary system was clinically evaluated as normal.  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  In the November 2009 remand, the Board determined that based on the Veteran's statements and given that the September 1980 service examination was silent with respect to any prostate disability, the Veteran was presumed sound upon entering service with respect to these issue.  Thus, in light of this finding, the Board remanded this issue to afford the Veteran another VA examination to determine the etiology of any currently manifested prostate disability.  It also directed that the examination address whether the Veteran's current prostate disability is proximately due to or aggravated by his service-connected IgA glomerulonephropathy.

On remand, the Veteran was afforded a VA examination in February 2010 by a medical doctor.  The claims file was reviewed.  After examining the Veteran, the examiner diagnosed BPH with mild lower urinary tract symptoms.  The examiner appeared to not give an opinion on whether the Veteran's prostate disability was directly related to service, and indicated that he could not give an opinion as to whether the disability was secondary to his service-connected IgA glomerulonephropathy without resorting to speculation and conjecture.  However, the examiner did point out that the Veteran had similar urinary symptoms in the military that he had a present time.  In a March 2010 addendum, the examiner again indicated that he was unable to give an opinion as to whether the Veteran's prostate disability was secondary to his service-connected IgA glomerulonephropathy without resorting to mere speculation.  It appears that the case was again returned to the same examiner requesting an opinion.  However, in an April 2010 addendum, the examiner indicated that he was unable to answer the questions posed.  

Subsequently, the claims file was reviewed by a physician's assistant in October 2010.  After reviewing the claims file, the examiner opined that it was less likely than not that the Veteran's prostate condition was caused by or aggravated in service because it pre-existed service and he had a normal examination after service with minimal problems in service.  The examiner failed to give an opinion on whether the Veteran's prostate disability was secondary to his service-connected IgA glomerulonephropathy.  

In a November 2010 statement, the Veteran argued that this opinion was insufficient because his current prostate disability did not pre-exist service, and his bacterial prostatitis had resolved prior to his entry into service.  He also noted that he did not have a normal examination after service and referenced the 2002 VA examinations.  

The Board has reviewed the VA medical opinions, but does not find them to be persuasive.  They appear to be based on an either an inaccurate factual predicate (that the Veteran's current prostate disability preexisted service) or based on a less than clear rationale.  The record in this case shows that the Veteran did experience certain symptoms during service and continuing thereafter.  Although there does not appear to be a medical diagnosis of current prostatitis, there is a medical finding of current BPH with lower urinary tract symptoms.  

Although the evidence is not entirely clear, when weighing the evidence of record, the Board finds that service connection for BPH with lower urinary tract symptoms is warranted.  Service treatment records clearly showed urinary problems and the Veteran appears to claim that the symptoms have continued since discharge.  Moreover, current private treatment records and the February 2010 VA examination showed a current diagnosis of BPH.  Importantly, the Veteran, who again has been identified as a physician and, in turn, competent to report on medical findings, has indicated that his current prostate disability began in service.  Further, although no opinion was given, the February 2010 VA examiner stated that the Veteran exhibited the same symptoms now as he did in service.  Therefore, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection is warranted for BPH.  See 38 U.S.C.A. § 5107(b).


Anemia

The Veteran is also seeking service connection for anemia.  He has asserted that he has had longstanding intermittent anemia that was documented in service.  Service treatment records showed findings of mild anemia.  However, the June 2001 retirement service examination appears to be silent with respect to any findings of anemia, but blood work appeared to show that hemoglobin and hematrocit were both low.  Further, a July 2001 service lab report also showed a finding of anemia.  

Shortly after his retirement from service, the Veteran was afforded a VA general examination in September 2002.  The examination report showed a diagnosis of history of anemia, but observed that both hemoglobin and hematocrit at that time were normal.  

The only post service treatment records in the claims file are the private records from Northwoods Urology Associates, which showed that the Veteran was being treated for an enlarged prostate.  However, these records are silent with respect to any findings of anemia.  

Again, on remand, the Veteran was afforded another VA examination in February 2010.  The claims file was reviewed.  It was observed that he had mild anemia in service.  However, the Veteran stated that at present he believed he was not anemic.  After taking appropriate blood work, the diagnosis was history of anemia in military, currently asymptomatic.  The examiner provided that the Veteran's anemia was in remission.  In the March 2010 addendum, the examiner again noted that the Veteran's hemoglobin and hematocrit were normal.  

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review.  

Based on a thorough review of the evidence, the Board finds that there is no post service evidence of anemia for which VA compensation may be awarded.  Both VA examinations found that the Veteran's hemoglobin and hematrocit were normal.  Importantly, there are no post service treatment records showing a finding of anemia.  Again, the Board acknowledges that the Veteran has been referred to by his representative and in certain documents as a physician and, in turn, would be considered competent render a medical diagnosis in this case.  Nevertheless, significantly, the Veteran himself at the most recent VA examination indicated that he did not believe that he was currently anemic.  Further, in a November 2010 statement in response to a November 2010 supplemental statement of the case, the Veteran agreed with the RO's assessment that he was currently asymptomatic and his anemia was in remission.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  

Consequently, absent any post service medical evidence of a finding of anemia, service connection must be denied.  A preponderance of the evidence is against the Veteran's claim for anemia.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



ORDER

Service connection for benign prostatic hypertrophy with lower urinary tract symptoms is warranted.  To that extent, the appeal is granted. 

Service connection for anemia is not warranted.  To that extent, the appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


